 Case 4:18-cv-11184-MFL-EAS ECF No. 12, PageID.28 Filed 08/10/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JOHN WALKER,

             Plaintiff,                             Case No. 18-cv-11184
                                                    Hon. Matthew F. Leitman
v.

ARBOR MORTGAGE
CORPORATION,

          Defendant.
__________________________________________________________________/

     ORDER (1) VACATING ORDER TO SHOW CAUSE (ECF No. 10)
      AND (2) DISMISSING PLAINTIFF’S COMPLAINT (ECF No. 1)
                      WITHOUT PREJUDICE

      On April 13, 2018, Plaintiff John Walker filed this action against the

Defendant Arbor Mortgage Corporation. (See Compl., ECF No. 1.) Walker alleges,

among other things, that Arbor reported incorrect information about him to various

credit reporting agencies. (See id., PageID.4.)

      When Walker filed this action, the Court provided him a notice informing him

that pursuant to Local Rule 11.2, he was required to “promptly file a notice with the

Clerk and serve a copy of the notice on all parties whenever [his] address, e-mail

address, phone number and/or other contact information changes.” (See Notice and

Certificate of Service, ECF No. 6, PageID.15, citing E.D. Mich. Local Rule 11.2.)

The Court warned Walker that the “failure to promptly notify the court of a change


                                          1
 Case 4:18-cv-11184-MFL-EAS ECF No. 12, PageID.29 Filed 08/10/21 Page 2 of 3




in address or other contact information may result in the dismissal of [his] case.”

(Id.; emphasis in original).

      As of July 15, 2021, Walker had not taken any action to prosecute his case.

The Court therefore required Walker to show cause, in writing, by no later than

August 16, 2021, why the Court should not dismiss his action “for failure to

prosecute” (the “Show Cause Order”) (Show Cause Order, ECF No. 10, PageID.25.)

The Court mailed the Show Cause Order to the address Walker had provided the

Court. (See Dkt.)

      On August 10, 2021, the Show Cause Order was returned to the Court as

undeliverable. (See ECF No. 11.) That return indicates that Walker has failed to

comply with Local Rule 11.2 by informing the Court of his current mailing address.

This is not a mere technical violation of the rules. Without a current address, the

Court has no way of administering this civil action.

      Accordingly, for all of the reasons stated above, and because Walker has failed

to comply with Local Rule 11.2 by updating his current address, IT IS HEREBY

ORDERED that (1) the Show Cause Order (ECF No. 10) is VACATED and (2)

Walker’s Complaint (ECF No. 1) is DISMISSED WITHOUT PREJUDICE.


                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE
Dated: August 10, 2021


                                         2
Case 4:18-cv-11184-MFL-EAS ECF No. 12, PageID.30 Filed 08/10/21 Page 3 of 3




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on August 10, 2021, by electronic means and/or
ordinary mail.

                                           s/Holly A. Monda
                                           Case Manager
                                           (810) 341-3794




                                       3
